DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0009355 (“Samardzija” or “S”).
Regarding claim 1, S teaches an antenna module (that of figs 4 and 5) comprising: a first plate (12-1) configuring a top side of the antenna module (as shown), a first aperture (the portion of 42 in 12-1) being formed in one side of the first plate (as shown); a second plate (12-2) configuring a side of the antenna module (as shown) and neighboring the first plate to form a first angle along with the first plate (as shown), a second aperture (the portion of 42 in 12-2) being formed in one side of the second plate so that the first aperture is extended (as shown); and a power feeding unit (46) having one side electrically connected to the first plate (46 may be connected to 12-1 by 48, as shown in fig 5) and positioned in the first aperture or the second aperture (as shown).

Regarding claim 3, S teaches a first reflector (other portions of 12, as shown in fig 7; 12 is made of a conductor (see 0034 for example) and will, therefore, reflect radio waves) spaced apart from the first power feeding part as much as a first distance (as shown); and a second reflector (still other portions of 12) spaced apart from the second power feeding part as much as a second distance (as shown).
Regarding claim 4, S teaches that the first angle is 90° (as shown).
Regarding claim 5, S teaches that widths of the first aperture and the second aperture are identical (as shown), and the widths of the first aperture and the second aperture are determined based on a resonant frequency of the antenna module (this is inherent; the resonant frequency of all antennas depends upon size).
Regarding claim 6, S teaches that the first aperture and the second aperture have a rectangle shape having an identical width (as shown). However, S fails to teach that the edges of the first aperture and the second aperture are subjected to tapering processing. Nevertheless, it was old and well-know to taper radiative edges in order to reduce side-lobe radiation.


s 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380809 (“Uchida” or “U”).
Regarding claim 7, U teaches an antenna module (that of fig 10) comprising: a multi-layered layer in which a plurality of layers is stacked (6 layers are shown), a slot being formed in one side of the multi-layered layer (the slot forming the split-ring resonator); and a first power feeding part (antenna feeding point) positioned in the slot (as shown).
Regarding claim 8, U teaches that slot is continuously extended and formed from a topmost layer of the one side of the multi-layered layer to one side of a preset layer (each of the layers contains the slot, as shown)
Regarding claim 9, U teaches that the first power feeding part is positioned along an outskirts of the multi-layered layer within the slot (the antenna feeding point is located at one side, as shown).
Regarding claim 10, U teaches a reflector (each of the 6 layers serve as reflectors since the layers are conductive) positioned within the multi-layered layer and spaced apart from the first power feeding part as much as a preset first distance (as shown).
Regarding claim 11, U teaches a first ground pad (the conductive portion of the top layer beneath/beyond the resonator) positioned in a topmost layer of the multi-layered layer (as shown), wherein the first power feeding part is electrically connected to the first ground pad (as shown in fig 11 with the “-‘ sign below the shown signal source).

Regarding claim 13, U fails to teaches that an edge of the slot is subjected to tapering processing. However, it was old and well-known to taper edges in order to reduce side-lobe radiation.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845